Order entered September 17, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01036-CV

                  IN RE MUSTANG ASSET RECOVERY, LTD., Relator

                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-11-16417

                                           ORDER
                          Before Justices Myers, Molberg, and Nowell

       Before the Court is relator’s August 27, 2019 petition for writ of mandamus. We request

real party in interest and respondent to file their responses, if any, to the petition for writ of

mandamus on or before OCTOBER 10, 2019.


                                                      /s/   LANA MYERS
                                                            JUSTICE